                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 NERY CALDERON,                                        Case No. 18-cv-06498-VC (PR)
                 Petitioner,
                                                       ORDER OF TRANSFER
          v.

 LOZANO,
                 Respondent.



        Nery Calderon, a state prisoner incarcerated at the California Medical Facility in

Vacaville, has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

challenging the validity of his conviction and sentence of the Los Angeles County Superior

Court. An order of dismissal and judgment for failing to file a petition was issued on December

6, 2018, however, those orders were issued in error. This order of transfer supersedes the order

of dismissal and judgment.

        A federal petition for a writ of habeas corpus made by a person in custody under the

judgment and sentence of a state court is properly filed in either the district of confinement or the

district of conviction. 28 U.S.C. § 2241(d). The district court where the petition is filed may

transfer the petition to the other district in the furtherance of justice. Id. Federal courts in

California traditionally have chosen to hear petitions challenging a conviction or sentence in the

district of conviction. Dannenberg v. Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993).

        Calderon was convicted and sentenced in Los Angeles County Superior Court which lies

within the venue of the Central District of California. 28 U.S.C. § 84(b). Thus, jurisdiction over

the petition exists in the Central District of California, not in this district.
       Pursuant to 28 U.S.C. § 1406(a) and Habeas L.R. 2254-3(b), and in the interest of justice,

the Clerk of the Court is ordered to TRANSFER this action to the United States District Court

for the Central District of California.



       IT IS SO ORDERED.

Dated: December 7, 2018
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
